Title: From George Washington to Benjamin Tupper, 27 November 1782
From: Washington, George
To: Tupper, Benjamin


                  
                     Sir
                     Head Qurs Novr 27th 1782
                  
                  You are to proceed according to the General Order of the day with your Regiment to Verplanks Point, in order to assist in repairg the Work at that place—You will take your Tents with you, and in the first place attend to the comfort and conveniency of your Men by building Chimneys to the Tents—You will take your directions, as to the repair of the Works, from Major Rochefontaine the Acting Engineer—When you are releived, which will be in one Week, you will leave your Tents standing for the releiving Regt—The Huts will be ready for the Men when they return—The Qr Mr General will furnish the necessary Tools.  I am Sir Yr most obt and hble servt.
                  
               